Citation Nr: 1122116	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by groin and testicular pain, to include whether the claim can be granted.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received, and continued the denial of the Veteran's claim for service connection for a disability manifested by groin and testicular pain.  In addition, the RO denied the Veteran's claims for an increased rating for PTSD, and a total rating.  

The Board notes the RO initially denied service connection for a disability manifested by groin and testicular pain in an April 1998 rating action.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but did not file an appeal.

The issues of service connection for a disability manifested by groin and testicular pain on the merits, an increased rating for PTSD, and a total rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision of the RO denied service connection for a disability manifested by groin and testicular pain on the basis that it was not shown to have been related to service.  The Veteran was notified of this determination and did not appeal.

2.  The evidence added to the record since the April 1998 determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a disability manifested by groin and testicular pain.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied service connection for a disability manifested by groin and testicular pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the April 1998 rating decision is new and material, and the appellant's claim for service connection for a disability manifested by groin and testicular pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated June 2006 and December 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for a low back disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private and VA medical records, and the reports of Department of Veterans Affairs (VA) examinations. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

Service connection for a disability manifested by groin and testicular pain was denied by the RO in April 1998 on the basis that there was no relationship between groin and testicular pain and service.  

The evidence of record in April 1998 included the service treatment records, and VA and private medical records.  The service treatment records are negative for complaints or findings pertaining to groin or testicular pain.  The genitourinary system was evaluated as normal on the separation examination in March 1971.

On VA general medical examination in October 1991, no pertinent history or complaints were reported.  An examination revealed the testicles were normal and there was no hernia at the external inguinal canal.  

The Veteran was again examined by the VA in January 1993.  He asserted his right testicle had been tender since 1986.  The pertinent diagnoses were possible bilateral direct inguinal hernias by examination, chronic right epididymitis, and small hydrocele.  

The Veteran was admitted to a VA hospital in September 1994 for complaints of pain in the right testicle with swelling of the left inguinal lymph nodes.  An echogram of the testicles revealed multiple varicosities.  The diagnosis was testicular vein varicosity.

VA outpatient treatment records dated in 1994 and 1995 reflect complaints of testicular pain.

On VA examination in July 1997, the Veteran complained of vague right and left groin pain.  The diagnosis was status post right inguinal hernia repair.

An employability assessment form signed by a private physician reflects a diagnosis of chronic testicular pain of undetermined etiology.

The additional evidence includes private and VA medical records and the reports of VA examinations.  The Veteran was seen in a VA outpatient treatment clinic in June 2002 for chronic testicular pain.  The examiner indicated the pain could be related to depression and/or neuropathic pain.  In September 2004, the Veteran was seen for a psychiatric evaluation for ongoing complaints of testicular pain.  It was stated no organic basis had been found for such pain.  The impression was PTSD, chronic.  The examiner noted the need to rule out the possibility that the traumatic experience had, in some way, impacted the Veteran so significantly on an emotional level that he had developed a conversion-like syndrome with symptoms of testicular pain.  It was noted in May 2005 that the Veteran had a history of chronic bilateral testicular pain, with no organic cause determined, probably psychosomatic conversion disorder.  

Following a VA psychiatric examination in July 2006, the examiner indicated the Veteran's chronic testicular pain could be conversion-like symptoms related to PTSD.

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran's has a disability manifested by groin or testicular pain that is related to service or a service-connected disability.  Accordingly, the Board, presuming the credibility of this evidence in the Veteran's favor, finds that the evidence is new and material sufficient to reopen the claim for service connection for a disability manifested by groin or testicular pain.


ORDER

New and material evidence having been received, the claim for service connection for a disability manifested by groin and testicular pain is reopened and, to this extent only, the appeal is granted.


REMAND

Reopening the claim for service connection does not end the inquiry with respect to the claim for service connection for a disability manifested by groin and testicular pain.  However, additional development is needed before action can be taken on this claim, as well as the remaining claims on appeal.

The record reflects the Veteran underwent an orchiectomy in November 2006, and has stated he is pain free since then.  As noted, there is some indication that the pain may be related to a psychiatric disorder.

VA outpatient treatment records show the Veteran was seen on various occasions in 2007 and 2008.  It was noted in April 2007 that he acknowledged having issues related to PTSD, but was not willing to pursue the matter or talk about the traumatic experience.  The diagnoses were delusional disorder, not otherwise specified, psychosis, not otherwise specified, and mood disorder, not otherwise specified.  It was noted the Veteran was not on medications and was unwilling to try anti depressants or anti anxiety medications.  On mental status evaluation in June 2008, the Veteran was neatly groomed, alert and cooperative.  He was not suicidal or homicidal, and did not appear to be reacting to internal stimuli.  His thought content was significant for fear of medications.  The assessments were PTSD, delusional disorder, not otherwise specified and mood disorder, not otherwise specified.  

The Veteran was afforded a VA psychiatric examination in May 2008.  It was noted he slept 10 to 12 hours a day in three to four hour stints.  He had no hallucinations, inappropriate behavior, panic attacks or obsessive/ritualistic behavior.  He did report suicidal ideation, but no plan or intent.  He also related he had homicidal thoughts, but was fearful of going to jail.  The diagnosis was PTSD.  The examiner commented the Veteran was emotionally unable to handle any work at present, and that his PTSD symptoms directly related to changes in impairment in his functional state and quality of life.  Other psychiatric impairment was not noted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for PTSD or testicular pain since 2008.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.  The claims file should contain documentation of the attempts made.

2.  Schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD and the nature and etiology of testicular pain.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The psychiatrist should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  In addition, the examiner should provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran has or had a disability manifested by groin and testicular pain.  If such a disability is present, the examiner should also state whether the Veteran's service-connected PTSD caused or aggravated (permanently worsened the underlying disorder beyond its normal course) a disability manifested by groin and testicular pain.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  

The rationale for all opinions expressed should be set forth.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder should be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


